Citation Nr: 1603484	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  00-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision by the Montgomery, Alabama of Veterans Affairs Regional Office (RO).  In the September 2000 substantive appeal, the Veteran requested a hearing before a member of the Board.  However in a subsequent February 2001 statement, the Veteran withdrew that request.


REMAND

Unfortunately, the Board finds that additional development is needed before the claims on appeal are decided.  The Board notes that these issues have been remanded on multiple occasions.  However, upon review of the record, the Board finds that compliance with the remand directives has not been achieved.  Specifically, the medical opinions of record did not address all theories of entitlement in relation to the claim for service connection for a neck disability, they do not address the various diagnoses for the Veteran's neck disability or her sinus disability, and they do not address the lay evidence of record.  Therefore, the Board finds that the current medical opinions of record are incomplete.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's neck disability, the Board notes that the Veteran has been diagnosed with various neck conditions, such as rheumatoid arthritis, degenerative joint disease, and degenerative disc disease.  However, the totality of those variously diagnosed disabilities have not been addressed by a VA examiner in relation to her active service to include her service-connected lumbar spine disability.  Significantly, the Veteran's separation examination noted that on clinical evaluation the Veteran's spine was abnormal.  However, no explanation was provided for that finding.  Further the Board notes that the Veteran has consistently reported that while on active service she was involved in a motor vehicle accident at which time she suffered a neck injury and that she has continued to suffer neck pain since that time.  There are numerous treatment records, both private and VA, associated with the file that document the Veteran's reports of the in-service motor vehicle accident.  Additionally, the Veteran has submitted lay and buddy statements that corroborate her allegations of an in-service motor vehicle accident which do not appear have to be considered by the VA examiners.  Finally the Veteran reports that she injured her neck in the same incident in which she injured her lumbar spine for which she has been granted service-connected benefits.  Based on the consistency of the Veteran's reports the Board has found no reason to doubt her credibility in that assertion.

With regard to the claim service connection for a sinus disability, the Board finds that a new VA examination is necessary in order to determine the nature of the Veterans sinus condition.  Notably, a review of the record establishes that the Veteran has been found to have hypoplastic frontal sinuses, a congenital malformation.  However, at the time of separation from active service the Veteran's sinuses were noted to be abnormal, but no explanation for the abnormality was provided, and she reported a history of hay fever and sinusitis.  Further the Board notes that the Veteran currently has a diagnosis of chronic sinusitis and takes a variety of allergy medication.  Additionally the Veteran has consistently reported that her symptoms wax and wane and that on prior VA examinations her symptoms were not at their worst and that it is her contention that the severity of her disability picture was not adequately represented.

Therefore, the Board finds that new VA examinations are necessary in order to determine the nature and etiology of the claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner with sufficient knowledge to determine the nature and etiology of any currently diagnosed neck disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The complete rationale for all opinions expressed should be provided.  Following examination, the examiner should respond to the following:

(a) Does the Veteran have any currently diagnosed neck disabilities?  If yes, please list all diagnosed neck disabilities.  The examiner should discuss the Veteran's separation examination which noted the Veteran's spine was abnormal at that time, but did not provide an explanation for that finding, and should consider reports showing an inservice motor vehicle accident.

(b) For any neck disability diagnosed, is it at least as likely as not (a 50 percent or greater probability) that each diagnosed neck disability was caused by or related to the Veteran's active service to include any reported in service accident or injury, to specifically include the reported fall from a truck and the reported motor vehicle accident.  The examiner should discuss the Veteran's separation examination which noted the Veteran's spine was abnormal at that time, but did not provide an explanation for that finding.

(c) For each neck disability not found to be as likely as not related to active service, is it at least as likely as not (50 percent or greater probability) that each neck disability caused by the service-connected low back disability?

(d) For each neck disability not found to be as likely as not related to active service, is it at least as likely as not (50 percent or greater probability) that each neck disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected low back disability?

2.  Schedule the Veteran for a VA examination with an examiner with sufficient knowledge to determine the nature and etiology of any currently diagnosed sinus disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The complete rationale for all opinions expressed should be provided.  Following examination, the examiner should respond to the following:

(a) Does the Veteran have any currently diagnosed sinus disability?  If yes, please list all diagnosed sinus disabilities.

(b) For each sinus disability diagnosed, is it at least as likely as not (50 percent or greater probability) that each sinus disability is  etiologically to the Veteran's active service, to include the history of sinusitis and hay fever reported at separation and the abnormal sinuses noted on clinical evaluation on the service separation examination. 

(c) Are any of the Veterans current sinus disabilities more likely (greater than 50 percent probability) a congenital disease or defect?  If so, please indicate which, if any, sinus disability is a congenital disease and whether each congenital disease first manifested during service or was aggravated beyond its natural progression during service.  Please indicate which, if any, sinus disability is a congenital defect and provide an opinion as to whether each congenital defect was subject to a superimposed disease or injury during service which resulted in a disability.  Please note that for purposes of this opinion a hereditary condition that can worsen over time should be considered a disease as opposed to a defect.

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

